     Case 1:19-cv-19019-NLH Document 5 Filed 11/10/20 Page 1 of 9 PageID: 40



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
___________________________________
                                    :
BENITO DEL ROSARIO,                 :
                                    :
          Petitioner,               :    Civ. No. 19-19019 (NLH)
                                    :
     v.                             :    OPINION
                                    :
UNITED STATES OF AMERICA,           :
                                    :
          Respondent.               :
___________________________________:
APPEARANCES:

Benito Del Rosario
65645-054
Fort Dix Federal Correctional Institution
Inmate Mail/Parcels
East: P.O. Box 2000
Fort Dix, NJ 08640

       Petitioner Pro se

HILLMAN, District Judge

       Petitioner Benito Del Rosario moves to alter or amend this

Court’s order that dismissed his petition for writ of habeas

corpus under 28 U.S.C. § 2241 for lack of jurisdiction.              ECF No.

4.    Petitioner asserts the Court misunderstood his argument and

applied “an erroneous legal standard to petitioner’s claims by

categorically barring him from relief solely because he was

challenging the validity of his sentence and not his

conviction.”      Id. at 3.

       For the reasons that follow, the Court denies the motion to

alter or amend the judgment.
     Case 1:19-cv-19019-NLH Document 5 Filed 11/10/20 Page 2 of 9 PageID: 41



I.    BACKGROUND

       “Del Rosario was convicted at a jury trial on June 25,

2012, of the sole charge in his indictment, conspiracy to

distribute and to possess with intent to distribute one kilogram

and more of heroin, in violation of 21 U.S.C. §§ 812, 841(a)(1),

841(b)(1)(A), 846.”       Rosario v. United States, No. 12-CR-81,

2016 WL 393542, at *1 (S.D.N.Y. Feb. 1, 2016).            He was sentenced

to 292 months’ imprisonment, with a 10-year term of supervised

release.     United States v. Del Rosario, No. 12-CR-81 (S.D.N.Y.

Oct. 1, 2012) (ECF No. 78). 1        The United States Court of Appeals

for the Second Circuit affirmed the conviction and sentence.

United States v. Del Rosario, 561 F. App’x 68 (2d Cir.), cert.

denied, 574 U.S. 883 (2014).

       On September 10, 2015, Petitioner filed a motion to

correct, vacate, or set aside his federal sentence under 28

U.S.C. § 2255.      Rosario, No. 12-CR-81 (S.D.N.Y. Sept. 10, 2015)

(ECF No. 94).      The district court denied the motion, Rosario v.

United States, No. 12-CR-81, 2016 WL 393542 (S.D.N.Y. Feb. 1,

2016), and the Second Circuit denied a certificate of

appealability, Rosario v. United States, No. 16-581 (2d Cir.

June 6, 2016).




1 The Court takes judicial notice of the public filings in
Petitioner’s criminal case.

                                       2
  Case 1:19-cv-19019-NLH Document 5 Filed 11/10/20 Page 3 of 9 PageID: 42



      Petitioner filed this petition under 28 U.S.C. § 2241 on

October 16, 2019.    ECF No. 1.    The Court concluded it lacked

jurisdiction over Petitioner’s claim that third-degree attempted

criminal possession of a controlled substance under N.Y. Penal

Law § 220.16 no longer qualified as a felony drug conviction due

to a change in New York state law.        “Petitioner does not qualify

to bring his petition in this Court pursuant to § 2241 because

he does not argue that there was a Supreme Court decision that

makes him innocent of his federal conviction; rather, he argues

that his sentence is invalid.”      ECF No. 2 at 5.

      Petitioner filed this motion to alter or amend the

judgment, arguing that the Court misconstrued his claim to be a

challenge to his sentencing enhancement when he actually

challenged the application of 21 U.S.C. § 851.         ECF No. 4 at 3.

He also claims the Court erred in concluding that he did not

argue that there was a Supreme Court decision nullifying his

federal conviction.    Id.   He asserts the Court “erroneously

determined that petitioner cannot utilize § 2241 to challenge

the validity of his sentence.”      Id.

II.   DISCUSSION

      A.   Legal Standard

      Under Federal Rule of Civil Procedure 59, a court may alter

or amend a judgment if the moving party can show “one of three

grounds: (1) an intervening change in controlling law; (2) the

                                    3
     Case 1:19-cv-19019-NLH Document 5 Filed 11/10/20 Page 4 of 9 PageID: 43



availability of new evidence; or (3) the need to correct clear

error of law or prevent manifest injustice.”            Lazaridis v.

Wehmer, 591 F.3d 666, 669 (3d Cir. 2010) (citing N. River Ins.

Co. v. CIGNA Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir.

1995)).     “Rule 59(e) permits a court to alter or amend a

judgment, but it ‘may not be used to relitigate old matters, or

to raise arguments or present evidence that could have been

raised prior to the entry of judgment.’”           Exxon Shipping Co. v.

Baker, 554 U.S. 471, 485 n.5 (2008) (quoting 11 C. Wright & A.

Miller, Federal Practice and Procedure § 2810.1, pp. 127-128 (2d

ed. 1995)).

       Altering or amending a judgment is an extraordinary remedy,

and “[m]otions under Rule 59(e) should be granted sparingly

because of the interests in finality and conservation of scarce

judicial resources.”        Ruscavage v. Zuratt, 831 F. Supp. 417, 418

(E.D. Pa. 1993).

B.    Analysis

       Petitioner argues this Court made several errors requiring

correction in order to avoid manifest injustice.

       Petitioner first argues that the Court misconstrued his

claim to be a challenge to his sentencing enhancement under the

guidelines when he was actually challenging the application of

21 U.S.C. § 851.       ECF No. 4 at 3.     The Court did not

misunderstand Petitioner’s claim.          Petitioner argued 28 U.S.C. §

                                       4
  Case 1:19-cv-19019-NLH Document 5 Filed 11/10/20 Page 5 of 9 PageID: 44



2255 was ineffective or inadequate to challenge his sentence

because “New York state law has changed and it has been decided

by case law that the predicate offense used to enhance

Petitioner's sentence is NOT a felony drug conviction.”           ECF No.

1 at 4.   He asserted that “both NYPL 220.16 and to NYPL § 220.31

and determined [sic] that neither could serve as predicate

offenses as applied to USSG § 4B1.2, i.e. whether violation of

attempt to possess a controlled substance qualifies as a prior

conviction.”   ECF No. 1-1 at 2.      In other words, Petitioner

argued that a change in New York state law meant his prior New

York state conviction did not qualify as a “felony drug

conviction,” and therefore could not be used to enhance his

federal sentence.    This is the claim the Court analyzed.

     Petitioner’s argument that he is challenging the

application of 21 U.S.C. § 851 has no merit.         Petitioner was not

convicted of violating § 851.      Section 851 sets forth the

process by which the United States informs the Court and a

defendant that it intends to seek an enhanced sentence based on

the defendant’s prior convictions.       21 U.S.C. § 851(a); see also

ECF No. 1-1 at 5.    The statute provides a method for challenging

the validity of a prior conviction prior to sentencing and

plainly states that “[a]ny challenge to a prior conviction, not

raised by response to the information before an increased

sentence is imposed in reliance thereon, shall be waived unless

                                    5
  Case 1:19-cv-19019-NLH Document 5 Filed 11/10/20 Page 6 of 9 PageID: 45



good cause be shown for failure to make a timely challenge.”            21

U.S.C. § 851(c)(2).    Casting his challenge in terms of disputing

the application of § 851 rather than the sentencing guidelines

does not change the Court’s decision because Petitioner is still

contesting the applicability of an enhancement to his sentence.

     Petitioner next asserts the Court erred in concluding that

he did not rely on a new Supreme Court decision because he cited

Mathis v. United States, 136 S. Ct. 2243 (2016).          Petitioner

misunderstands the Court’s finding that he “does not qualify to

bring his petition in this Court pursuant to § 2241 because he

does not argue that there was a Supreme Court decision that

makes him innocent of his federal conviction . . . .”           ECF No. 2

at 5.   In the Third Circuit, federal prisoners may bring

challenges to their federal convictions and sentences under §

2241 if they can show they are “being detained for conduct that

has subsequently been rendered non-criminal” by an intervening

Supreme Court case.    Bruce v. Warden Lewisburg USP, 868 F.3d

170, 180 (3d Cir. 2017).     In other words, they are being

detained for something that is no longer illegal.          See In re

Dorsainvil, 119 F.3d 245, 249 (3d Cir. 1997).         Petitioner was

convicted of violating 21 U.S.C. §§ 812, 841(a)(1),

841(b)(1)(A), 846; it is still illegal to conspire to distribute

and to possess with intent to distribute one kilogram and more

of heroin.   Petitioner’s Mathis argument is an “innocence-of-

                                    6
    Case 1:19-cv-19019-NLH Document 5 Filed 11/10/20 Page 7 of 9 PageID: 46



the-sentence” claim, i.e., his enhanced sentence is invalid

because his state conviction no longer qualifies as a felony

drug offense.     See ECF No. 1-1 at 2 (arguing that N.Y. Penal Law

§ 220.16 “has went under scrutiny as being an indivisible

statute in violation of [Mathis], which provides using the

categorical approach an indivisible cannot be used as a basis

for an enhanced sentence pursuant to 21 USCS 841 or 846.”).

This is the kind of claim that the Third Circuit has not yet

permitted to be filed under § 2241. 2

      Finally, Petitioner argues the Court erred when it

concluded he could not file his petition under § 2241.             In

Murray v. Warden Fairton FCI, the Third Circuit addressed a §

2241 petition in which the defendant argued “he is actually

innocent of his enhanced sentence . . . under Mathis . . .

because [it] support[s] the proposition that the Virginia

statute under which he was convicted is no longer a ‘felony drug

offense.’”     710 F. App’x 518, 519-20 (3d Cir. 2018) (per

curiam).    In rejecting the Mathis claim, the Court of Appeals

noted it had “not held that innocence-of-the-sentence claims

fall within the exception to the rule that habeas claims must be

brought in § 2255 motions.”        Id. at 520; see also Boatwright v.




2 Petitioner’s reliance on decisions by the Second Circuit is
unavailing as this Court is bound by the decisions of the Third
Circuit.

                                      7
  Case 1:19-cv-19019-NLH Document 5 Filed 11/10/20 Page 8 of 9 PageID: 47



Warden Fairton FCI, 742 F. App’x 701, 702 (3d Cir. 2018) (citing

United States v. Doe, 810 F.3d 132, 160-61 (3d Cir. 2015)).

“The sentencing claim does not fall within the purview of the

savings clause.”    Adderly v. Zickefoose, 459 F. App'x 73, 75 (3d

Cir. 2012).

     Petitioner also claims § 2241 is appropriate under Persaud

v. United States, 571 U.S. 1172 (2014) because the enhancement

affects his mandatory minimum.      ECF No. 4 at 9.      His assertion

that “the Supreme Court's order in [Persaud], expands the

availability of § 2241 beyond the limitations [the Third

Circuit] identified in Dorsainvil, is unpersuasive.”          Spencer v.

Warden Allenwood USP, 759 F. App'x 112, 115 (3d Cir. 2019) (per

curiam).   “The order in Persaud granted certiorari, vacated the

appellate court's judgment, and remanded for consideration of

the Solicitor General's litigation position regarding § 2241 as

a means of collaterally attacking a federal sentence.           There was

no dispositive ruling with the power to bind.”         Id.

     Petitioner ends his motion with a statement that the

Court’s failure to exercise jurisdiction under § 2241 would

violate the Suspension Clause, which provides that “[t]he

Privilege of the Writ of Habeas Corpus shall not be suspended,

unless when in Cases of Rebellion or Invasion the public Safety

may require it.”    U.S. Const. art I, § 9.      “It is, of course,

well established that requiring a federal prisoner to pursue

                                    8
    Case 1:19-cv-19019-NLH Document 5 Filed 11/10/20 Page 9 of 9 PageID: 48



post-conviction relief in the trial court under § 2255, rather

than in a habeas proceeding under § 2241, where that remedy is

adequate and effective does not constitute a suspension of the

writ.”    United States v. Brooks, 245 F.3d 291, 292 n.2 (3d Cir.

2001) (citing United States v. Anselmi, 207 F.2d 312, 314 (3d

Cir. 1953)). 3    “[T]he gatekeeping provisions that limit § 2255

motions do not violate the Suspension Clause.”           Rothwell v.

Shartle, No. 14-7128, 2015 WL 759216, at *2 (D.N.J. Feb. 23,

2015) (citing cases).

      The motion to alter or amend the judgment will is denied as

Petitioner has not shown that dismissal will result in a

manifest injustice.

III. CONCLUSION

      For the foregoing reasons, the motion to alter or amend the

judgment will be denied.       An appropriate order will be entered.




Dated: November 9, 2020                     s/ Noel L. Hillman
At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




3 “Section 2255 is not inadequate or ineffective merely because
the sentencing court does not grant relief, the one-year statute
of limitations has expired, or the petitioner is unable to meet
the stringent gatekeeping requirements of the amended § 2255.”
Cradle v. U.S. ex rel. Miner, 290 F.3d 536, 539 (3d Cir. 2002)

                                      9
